IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Suany Sufran,                        :
                   Petitioner        :
                                     :
     v.                              : No. 1385 C.D. 2019
                                     : SUBMITTED: July 30, 2021
Workers’ Compensation Appeal         :
Board (C&S Wholesale                 :
Grocers Inc. and Indemnity Insurance :
Company of North America),           :
                   Respondents       :

BEFORE:        HONORABLE P. KEVIN BROBSON, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                            FILED: November 15, 2021

      Suany Sufran (Claimant) petitions this Court for review of the September 4,
2019 order of the Workers’ Compensation Appeal Board (Board), which affirmed a
decision and order of a Workers’ Compensation Judge (WCJ) denying Claimant’s
claim petition on the basis that she failed to establish she sustained a work injury.
After thorough review, we affirm.

                                        I. Background
      On May 16, 2017, Claimant filed a claim petition seeking compensation under
the Workers’ Compensation Act (Act)1 for a rotator cuff capsule sprain, pain in her
right and left knees and upper right arm, and a knee sprain, which she allegedly
sustained on February 24, 2017, while working as a selector for C&S Wholesale
Grocers, Inc. (Employer). Certified Record (C.R.), Item No. 2. Claimant sought


      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041, 2501-2710.
total disability benefits from March 9, 2017, and ongoing. Id. Employer denied the
material allegations in the claim petition. C.R. Item No. 4. At a hearing held on
July 17, 2017, Claimant testified live before the WCJ. Claimant also presented the
September 29, 2017 deposition testimony of her treating physician, Gene Levinstein,
M.D. Employer presented the December 11, 2017 deposition testimony of Robert
Mauthe, M.D., who performed an independent medical examination (IME) of
Claimant on July 13, 2017.
                               A. Claimant’s Evidence
      At the July 17, 2017 hearing, Claimant testified that her work as a selector
involved receiving product orders through a headset and placing the items into totes.
C.R., Item No. 11, Notes of Testimony (N.T.), 7/17/17, at 10. She filled between
500 and 700 totes per day, with some of the totes weighing as much as 25 to 30
pounds. Id. Employer expected Claimant to fill more than 700 totes per day. Id. at
22. After filling a tote, Claimant was required to lift it onto a belt. Id. at 11. On
February 24, 2017, while Claimant was straining to lift a tote filled with a large
quantity of peroxide onto the belt, she felt discomfort in her right shoulder and in
both of her knees. Id. at 11-12, 22-23. She reported her alleged work injury to
Employer, which sent her to St. Luke’s Hospital for evaluation. Id. at 12. Claimant
returned to work in a light-duty capacity, but she was terminated after a week
because Employer did not accept the work restrictions imposed by the hospital
physician. Id. at 12-13.
      Claimant currently treats with Dr. Levinstein and undergoes physical therapy,
which has led to improvement in her right knee. Id. at 13-14. However, the pain in
her right shoulder and left knee persists, limiting her ability to lift heavy objects,
drive long distances, and care for her children. Id. at 14. Claimant does not believe



                                          2
that she can resume her pre-injury work due to pain, but she could perform the light-
duty work she was assigned prior to her termination. Id. at 14-15. Claimant had
never been treated for pain in her right shoulder or in either of her knees before the
date of her alleged work injury. Id. at 15. She uses ibuprofen for pain management.
Id. at 21.
       Dr. Levinstein testified as an expert in pain management and rehabilitation
and stated that he first examined Claimant on April 10, 2017. C.R., Item No.
Levinstein Deposition (Dep.), 9/29/17, at 5. During the April 10, 2017 examination,
Claimant advised that she sustained a work injury to her knees and right shoulder on
February 24, 2017, which she related to repetitive activity at work. Id. Dr.
Levinstein’s physical examination revealed no instability in Claimant’s knees or
shoulder, but he noted that Claimant had some impingement of the right shoulder,
and she reported pain with both external and internal rotation. Id. at 7. Claimant’s
range of motion in her knee2 was normal, and her gait was mildly antalgic. Id. Dr.
Levinstein initially assessed Claimant with pain in both knees and a rotator cuff
shoulder sprain. Id. He recommended that Claimant pursue physical therapy and
continue with ibuprofen. Id. at 8.
       Dr. Levinstein also examined Claimant on July 11, 2017, at which time she
reported that her right knee had improved with therapy, but that she still had pain in
her left knee and right upper arm. Id. at 8-9. Dr. Levinstein ordered a magnetic
resonance imaging (MRI) study of Claimant’s left knee and right shoulder. Id. at 9.
The shoulder MRI was essentially unremarkable. Id. The left knee MRI revealed
an oblique tear of the medial meniscus. Id. at 9-10. Dr. Levinstein diagnosed
Claimant with a right rotator cuff sprain, a right knee sprain strain, and a left knee


       2
           Dr. Levinstein did not specify the knee to which he referred.

                                                 3
meniscal tear, which he related to Claimant’s work activities. Id. at 13. He opined,
within a reasonable degree of medical certainty, that the meniscal tear of Claimant’s
left knee was directly and causally related to the repetitive nature of her job, which
required that she twist her knees, squat, kneel, and walk while carrying heavy boxes.
Id. at 10-11.
      On cross-examination, Dr. Levinstein admitted that Claimant had recovered
from her right knee injury and that her right shoulder injury showed significant
improvement. Id. at 15. He explained that Claimant could return to work, but with
restrictions on the amount of weight she would be required to lift. Id. at 15, 26-27.
Dr. Levinstein acknowledged that treatment records from a chiropractor in his
employ were a “huge mess,” and those records reflected that Claimant underwent
physical therapy for symptoms unrelated to her alleged work injury. Id. at 19-21.
As to the alleged work injury, Dr. Levinstein conceded that no specific traumatic
event caused her meniscus tear. Id. at 32. Rather, Dr. Levinstein believed that she
sustained “repetitive micro trauma” to the knee, although he could not say when and
where the meniscus tear initiated. Id. at 32-33.
                               B. Employer’s Evidence
      Employer’s expert, Dr. Mauthe, is board certified in physical medicine and
rehabilitation and electrodiagnostic medicine. C.R., Item No. 18, Mauthe Dep.,
12/11/17, at 4-5. During the July 13, 2017 IME, Dr. Mauthe obtained a medical
history from Claimant, who related that she developed pain at work on February 24,
2017, while lifting plastic totes filled with bottles of peroxide.        Id. at 6-8.
Specifically, Claimant complained of pain in her right shoulder and left knee. Id. at
9. According to Dr. Mauthe, Claimant reported to him that her injuries did not arise
from a single event, but instead were caused by the nature of her work. Id. at 10.



                                          4
Dr. Mauthe’s physical examination of Claimant did not reveal evidence of objective
impairment. Id. at 14-15. Based on Claimant’s history, the records available to him
as of the date of the IME, and his physical examination of Claimant, Dr. Mauthe
opined that Claimant was not injured in the course of her employment. Id. at 14.
Instead, Dr. Mauthe believed that Claimant could not tolerate her work duties
because she was in poor physical condition. Id. at 14. Dr. Mauthe’s opinion did not
change after he reviewed the MRIs of Claimant’s left knee and right shoulder. Id.
at 15-17. The MRI of Claimant’s right shoulder was “absolutely normal[.]” Id. at
17. While Dr. Mauthe agreed that the MRI of Claimant’s left knee showed an
oblique tear of the medial posterior meniscus, he attributed that tear to Claimant’s
size and age, not to a work-related injury. Id. at 16-17.
      Dr. Mauthe also reviewed an October 2017 surveillance video of Claimant,
which he felt documented normal physical movement consistent with Claimant’s
presentation during the July 13, 2017 IME. Id. at 18-19. Dr. Mauthe disagreed with
Dr. Levinstein’s opinion that Claimant sustained a work-related injury. Id. at 20.
He opined that Claimant merely experienced discomfort while performing her work,
which he did not equate with a work injury. Id. Dr. Mauthe also disagreed that
Claimant’s meniscal tear was work related.         Id. at 21.   Instead, Dr. Mauthe
considered that condition to be degenerative in nature and likely caused by
Claimant’s body size and age. Id.
                                     C. WCJ Decision
      On June 21, 2018, the WCJ circulated a decision denying Claimant’s claim
petition. C.R., Item No. 5. He rejected Claimant’s live testimony as not credible.
WCJ’s Decision at 4. This credibility determination formed the basis for the WCJ’s
rejection of Dr. Levinstein’s testimony, as Dr. Levinstein’s understanding of the



                                          5
alleged work injury was based on information Claimant provided. Id. The WCJ
also found Dr. Levinstein not credible because his testimony that Claimant did not
return to work after February 24, 2017, was contradicted by the allegations in the
claim petition, as well as Claimant’s own testimony that she worked with restrictions
until March 9, 2017. Id. Dr. Levinstein opined that Claimant’s alleged work injury
was caused by the repetitiveness of her work duties; however, no evidence was
presented that established the repetitive nature of those duties. Id. Finally, Dr.
Levinstein diagnosed and treated Claimant, even though his initial examination
failed to reveal any objective findings. Id.
       Having rejected Claimant’s and Dr. Levinstein’s testimony as not credible,
the WCJ did not address the credibility of Dr. Mauthe. Id. Based on the evidence
presented, and the above credibility determinations, the WCJ found that there was
no credible evidence that Claimant suffered a work injury in the course and scope of
her employment. Id. at 5. Accordingly, the WCJ concluded that Claimant failed to
meet her burden of proof and he denied the claim petition. Id. at 4-5. Claimant
appealed to the Board, which affirmed.
                                              II. Issues
       On appeal, 3 Claimant argues that the WCJ failed to issue a reasoned decision
as required by Section 422(a) of the Act, 77 P.S. § 834, because the WCJ did not
adequately explain his credibility determinations with respect to Claimant’s and Dr.
Levinstein’s testimony.         Specifically, Claimant contends that the WCJ’s brief
statement rejecting Claimant’s live testimony does not permit adequate appellate
review. She maintains that the WCJ’s credibility findings as to Dr. Levinstein

       3
          Our standard of review is limited to a determination of whether necessary findings of fact
are supported by substantial evidence, whether constitutional rights were violated, or whether an
error of law was committed. Morey v. Workmen’s Comp. Appeal Bd. (Bethenergy Mines, Inc.),
684 A.2d 673, 676 n.6 (Pa. Cmwlth. 1996).

                                                 6
cannot be properly reviewed absent further explanation regarding Claimant’s
credibility, given that Dr. Levinstein’s testimony was rejected in part because it
relied on information provided by Claimant. As to this point, Claimant asserts that
she did present evidence regarding the repetitive nature of her job, as her testimony
demonstrated that she filled 500 to 700 totes each day. Therefore, Claimant argues
that the WCJ’s rejection of Dr. Levinstein’s testimony is not supported by substantial
evidence. Finally, Claimant argues that the WCJ erred when he failed to make any
findings or render a credibility determination with respect to Dr. Mauthe’s
testimony. Id.
                                   III.   Discussion
      Section 422(a) of the Act provides, in pertinent part:

      [a]ll parties to an adjudicatory proceeding are entitled to a reasoned
      decision containing findings of fact and conclusions of law based upon
      the evidence as a whole which clearly and concisely states and explains
      the rationale for the decisions so that all can determine why and how a
      particular result was reached.

77 P.S. § 834.
      To satisfy the reasoned decision requirement in Section 422(a), the “WCJ
must set forth the rationale for the decision by specifying the evidence relied upon
and reasons for accepting it.” A & J Builders, Inc. v. Workers’ Comp. Appeal Bd.
(Verdi), 78 A.3d 1233, 1243 (Pa. Cmwlth. 2013). In cases where a WCJ sees
witnesses testify and can assess their demeanor, a mere conclusion as to which
witness was deemed credible is sufficient to render the decision adequately
“reasoned.” Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d
1043, 1052-53 (Pa. 2003).       Conversely, in cases where a WCJ’s credibility
determination is not tied to a witness’s demeanor, “some articulation of the actual


                                          7
objective basis for the credibility determination must be offered for the decision to
be a ‘reasoned’ one which facilitates effective appellate review.” Id. at 1053. The
purpose of a reasoned decision is to spare this Court from having to imagine the
reasons why the WCJ believed the testimony of one witness over another. Dorsey
v. Workers’ Comp. Appeal Bd. (Crossing Constr. Co.), 893 A.2d 191, 196 (Pa.
Cmwlth. 2006). Section 422(a) does not permit a party to second-guess the WCJ’s
reasons for his credibility determinations. Verizon Pa. Inc. v. Workers’ Comp.
Appeal Bd. (Mills), 116 A.3d 1157, 1161 n.3 (Pa. Cmwlth. 2015). A court may
overturn a credibility determination only where it is arbitrary and capricious or so
fundamentally dependent on a misapprehension of the facts, or so otherwise flawed,
as to render it irrational. Id. at 1163.
       Here, Claimant testified live before the WCJ, who assessed Claimant’s
demeanor and concluded that “Claimant’s live testimony [was] not credible.”
WCJ’s Decision at 4. Under Daniels, the WCJ’s conclusion that Claimant lacked
credibility is sufficient, and, therefore, the reasoned decision requirement under
Section 422(a) has been satisfied. See also Garcia-Guerrero v. Workers’ Comp.
Appeal Bd. (Se. Pers. Leasing) (Pa. Cmwlth., No. 1394 C.D. 2019, filed Oct. 23,
2020), slip op. at 9 (holding that a WCJ’s conclusion that the “‘[c]laimant’s live
testimony w[as] not credible’” satisfied the reasoned decision requirement).4
Additionally, because we find that the WCJ was not required to further explain his
credibility determination as to Claimant, we are unpersuaded by her argument that
we cannot properly review the WCJ’s credibility determination as to Dr. Levinstein
absent a more fulsome explanation of Claimant’s credibility.


       4
         Pursuant to Pennsylvania Rule of Appellate Procedure 126(b), Pa.R.A.P. 126(b), and
Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a), an
unreported opinion of this Court, while not binding, may be cited for its persuasive value.

                                            8
       With respect to Dr. Levinstein’s deposition testimony, the WCJ clearly
articulated multiple objective bases for his credibility determination. The WCJ first
explained that Dr. Levinstein’s understanding of the alleged work injury was based
on information he received from Claimant, whose testimony was discredited. This
had the effect of tainting the information upon which Dr. Levinstein based his
opinion. The WCJ next noted that Dr. Levinstein’s testimony, which reflected that
Claimant did not return to work after February 24, 2017, contradicted the allegations
in the claim petition and Claimant’s own testimony that she returned to work with
restrictions until March 9, 2017. While Dr. Levinstein opined that Claimant’s
alleged work injury was caused by the repetitive nature of her work duties, Claimant
presented no evidence in this regard.5 Finally, the WCJ found that Dr. Levinstein
diagnosed and treated Claimant despite an apparent lack of objective findings in his
initial examination.
       Given the above, this Court is not in the position of having to speculate on the
WCJ’s reasons for rejecting Dr. Levinstein’s testimony, as those reasons were
clearly identified and articulated in his decision. Accordingly, we conclude that the
WCJ’s decision is sufficiently reasoned under Section 422(a) of the Act.
       We are similarly unpersuaded by Claimant’s argument that the WCJ erred
when he failed to address Dr. Mauthe’s credibility. In a claim petition proceeding,
the claimant bears the burden of establishing all the elements necessary to support

       5
         There is no merit to Claimant’s argument that her testimony, which the WCJ discredited,
provided the evidentiary basis for Dr. Levinstein’s opinion that Claimant’s alleged work injury
was caused by the repetitive nature of her job. The law is well established that “[t]he WCJ is the
ultimate fact finder and has complete authority for making all credibility” and evidentiary weight
determinations. Rife v. Workers’ Comp. Appeal Bd. (Whitetail Ski Co.), 812 A.2d 750, 755 (Pa.
Cmwlth. 2002). “The WCJ . . . is free to accept or reject, in whole or in part, the testimony of any
witness, including medical witnesses.” Griffiths v. Workers’ Comp. Appeal Bd. (Red Lobster),
760 A.2d 72, 76 (Pa. Cmwlth. 2000).


                                                 9
an award of workers’ compensation benefits, including the existence of an injury
and disability, and a causal relationship between the injury and the work incident.
Giant Eagle, Inc. v. Workers’ Comp. Appeal Bd. (Thomas), 725 A.2d 873, 876 (Pa.
Cmwlth. 1999). Disability is the loss of earnings or earning power that is caused by
the work-related injury. Sch. Dist. of Phila. v. Workers’ Comp. Appeal Bd. (Lanier),
727 A.2d 1171, 1172 (Pa. Cmwlth. 1999). Instantly, once the WCJ rejected the
testimony of Claimant and Dr. Levinstein as not credible, there was no further
evidence of record that Claimant could have relied on to satisfy her burden of proof.
Because Claimant failed to offer credible evidence in support of her claim petition,
it was not necessary for the WCJ to assess Dr. Mauthe’s credibility to render a
reasoned decision.     See Stalworth v. Workers’ Comp. Appeal Bd. (Cnty. of
Delaware), 815 A.2d 23, 29-30 (Pa. Cmwlth. 2002) (competence of employer’s
medical expert is irrelevant where claimant’s medical expert was not credible, and
claimant did not meet her burden of proof).
      Claimant’s arguments herein represent nothing more than an attempt at
subverting the WCJ’s credibility determinations. As she has not demonstrated that
these determinations were “arbitrary and capricious or so fundamentally dependent
on a misapprehension of facts, or so otherwise flawed, as to render [them] irrational,”
we cannot disturb them on appeal. Verizon Pa. Inc., 116 A.3d at 1163.


                                   IV.    Conclusion
      Claimant had the burden of establishing the elements necessary to support an
award of workers’ compensation benefits. Claimant’s testimony, as well as that of
her medical expert, was rejected as not credible, and the WCJ’s decision was




                                          10
sufficiently reasoned under Section 422(a) of the Act. As a result, we conclude that
the WCJ did not err in denying Claimant’s claim petition and we affirm the Board.

                                      __________________________________
                                      ELLEN CEISLER, Judge

Judge Fizzano Cannon did not participate in the decision of this case.




                                        11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Suany Sufran,                        :
                   Petitioner        :
                                     :
     v.                              : No. 1385 C.D. 2019
                                     :
Workers’ Compensation Appeal         :
Board (C&S Wholesale                 :
Grocers Inc. and Indemnity Insurance :
Company of North America),           :
                   Respondents       :


                                 ORDER


           AND NOW, this 15th day of November, 2021, the September 4, 2019
order of the Workers’ Compensation Appeal Board is hereby AFFIRMED.

                                   __________________________________
                                   ELLEN CEISLER, Judge